                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )       Criminal No.
                                             )
       v.                                    )       UNDER SEAL
                                             )
ROSS LOPATA                                  )

                        MOTION TO SEAL COMPLAINT AFFIDAVIT

       The United States moves to seal the affidavit in support of the Complaint in this case

because it would compromise related ongoing investigations.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             UNITED STATES ATTORNEY


                                      By:    _/s/ Alex J. Grant______________
                                             Alex J. Grant
                                             Assistant United States Attorney

                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed under seal will be emailed to counsel for the
defendants in this case.


                                             _/s/ Alex J. Grant_______________
                                             ALEX J. GRANT
                                             Assistant United States Attorney
